Exhibit 10.1
TERMINATION AGREEMENT
 
        THIS TERMINATION AGREEMENT (this “Agreement”) is made and entered into
as of the 9th of November 2010, by and between Kensington Leasing, Ltd., a
Nevada corporation (“Kensington”), and WealthMakers, Ltd., a Wyoming corporation
(“WealthMakers”).
 
RECITALS
 
A.      Kensington and WealthMakers previously entered into that certain Share
Exchange Agreement, dated as of August 27, 2010 (“Exchange Agreement”), pursuant
to which Kensington agreed to issue to WealthMakers (or the shareholders of
WealthMakers) 3,838,500 shares of common stock of Kensington (the “Kensington
Shares”) in exchange for all of the 15,354,00 outstanding shares of common stock
of WealthMakers (the “WealthMakers Shares”).
 
B.       Kensington and WealthMakers desire to terminate the Exchange Agreement.
 
AGREEMENT
   
                1.        Termination of Exchange Agreement. The parties hereto
hereby terminate the Exchange Agreement.
               
                2.        Releases
 
(a)  Kensington and each of its officers, directors, shareholders, employees,
agents and attorneys; its predecessors, successors, assignors and assignees; its
affiliates; and all persons and entities acting by, through, under, or in
concert with them or any of them (collectively, with Kensington, the “Kensington
Releasors”) do hereby release and forever discharge WealthMakers and its
affiliates and their respective officers, directors, employees, shareholders,
agents and attorneys; their respective predecessors, successors, assignors and
assignees; and all persons and entities acting by, through, under, or in concert
with them or any of them (collectively, the “WealthMakers Releasees”), of and
from any and all manner of action or actions, cause or causes of action, in law
or in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages, losses, costs or expenses, of any nature whatsoever,
whether known or unknown, fixed or contingent, which the Kensington Releasors
now or may hereafter have against the WealthMakers Releasees, or any of them, by
reason of any matter, cause or thing whatsoever from the beginning of time to
the date hereof which is based upon, arises out of, or relates to the Exchange
Agreement.
 
(b)  WealthMakers and each of its officers, directors, shareholders, employees,
agents and attorneys; its predecessors, successors, assignors and assignees; its
affiliates; and all persons and entities acting by, through, under, or in
concert with them or any of them (collectively, with WealthMakers, the
“WealthMakers Releasors”) do hereby release and forever discharge Kensington and
its affiliates and their respective officers, directors, employees,
shareholders, agents and attorneys; their respective predecessors, successors,
assignors and assignees; and all persons and entities acting by, through, under,
or in concert with them or any of them (collectively, the “Kensington
Releasees”), of and from any and all manner of action or actions, cause or
causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liabilities, claims, demands, damages, losses, costs or
expenses, of any nature whatsoever, whether known or unknown, fixed or
contingent, which the WealthMakers Releasors now or may hereafter have against
the Kensington Releasees, or any of them, by reason of any matter, cause or
thing whatsoever from the beginning of time to the date hereof which is based
upon, arises out of, or relates to the Exchange Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)  The release contained herein is intended to be complete and final and to
cover not only claims, demands, liabilities, damages, actions and causes of
action which are known, but also claims, demands, liabilities, damages, actions
and causes of action which are unknown or which either party does not suspect to
exist in its favor which, if known at the time of executing this Agreement,
might have affected its actions, and therefore each party expressly waives the
benefit of the provisions of Section 1542 of the California Civil Code, which
provides:
 
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 
           Each party hereby waives and relinquishes all rights and benefits
that it has or may have had under Section 1542 of the California Civil Code or
the law of any other state, country, or jurisdiction to the same or similar
effect to the full extent that he, she or it may lawfully waive such rights.
 
3.        Miscellaneous.
 
(a)      Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(b)  Controlling Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
 
(c)       Binding Nature of Agreement; No Assignment.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no party may assign or transfer his rights
or obligations under this Agreement without the prior consent of the other party
hereto.
 
(d)  Entire Agreement.  This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between the parties hereto,
with respect thereto.
 
(e)  Severability.  In the event that any provision of this Agreement is invalid
or enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.
 
(g)  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Neither Kensington
nor WealthMakers shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.
 
           IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the day and year first above written.
 

  KENSINGTON LEASING, LTD.             By:  /s/ Angelique de Maison     Name:
Angelique de Maison     Title:   Chief Executive Officer and Chairman          
  WEALTHMAKERS, LTD.             By:  /s/ Zirk Engelbrecht     Name: Zirk
Engelbrecht     Title:   Chief Executive Officer and Chairman  

 
 
 

--------------------------------------------------------------------------------

 
 